  8:20-cv-00171-RGK-PRSE Doc # 18 Filed: 12/01/20 Page 1 of 2 - Page ID # 77




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

LOUIS ALFONSE OLONA,

                    Plaintiff,                               8:20CV171

       vs.
                                                         MEMORANDUM
NDCS, WARDEN MAHR, SCOTT                                  AND ORDER
FRAKES, and AARON BLIVEN,

                    Defendants.


      On October 28, 2020, the court granted Plaintiff 30 days in which to file an
amended complaint alleging a “procedural due process claim upon which relief can
be granted against Defendants Frakes, Mahr, and Bliven in their individual
capacities.” (Filing 16 at CM/ECF p. 8.) The court dismissed Plaintiff’s claims
against these Defendants in their official capacities and against the NDCS as barred
by the Eleventh Amendment. (Id. at CM/ECF p. 7.)

       On November 30, 2020, the court received Plaintiff’s Motion for Continuance
(Filing 17) requesting additional time in which to file an amended complaint because
Plaintiff’s institution is on “lockdown quarantine” due to a COVID-19 outbreak
within the facility. Plaintiff also requests a copy of his original Complaint so he can
“amend . . . verbatim.” (Filing 17 at CM/ECF p. 2.)

       Plaintiff’s requests for an enlargement of time and for a copy of his Complaint
will be granted. However, Plaintiff should note that he should not simply repeat the
allegations of his Complaint in his amended complaint because the court has
dismissed Plaintiff’s claims against Defendants Frakes, Mahr, and Bliven in their
official capacities and against the NDCS as barred by the Eleventh Amendment.
Rather, Plaintiff should include in his amended complaint truthful allegations stating
a procedural due process claim upon which relief can be granted against Defendants
  8:20-cv-00171-RGK-PRSE Doc # 18 Filed: 12/01/20 Page 2 of 2 - Page ID # 78




Frakes, Mahr, and Bliven in their individual capacities, as directed in the court’s
previous Memorandum and Order (Filing 16).

      Accordingly,

      IT IS ORDERED:

       1.      Plaintiff’s Motion for Continuance (Filing 17) is granted, and Plaintiff
shall file an amended complaint pursuant to the instructions in Filing 16 on or before
January 15, 2021;

       2.     Along with a copy of this Memorandum and Order, the Clerk of Court
shall send to Plaintiff at his last-known address a copy of his original Complaint
(Filing 1) for his use in composing an amended complaint;

      3.     The Clerk of Court shall set a pro se case management deadline as
follows: January 15, 2021—amended complaint due.

      DATED this 1st day of December, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          2
